                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
GARY JACQUES,                  :
                               :
          Petitioner,          :    Civ. No. 20-1559 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
                               :
FCI FORT DIX, and              :
WARDEN DAVID ORTIZ,            :
                               :
          Respondents.         :
______________________________:

APPEARANCES:

Gary Jacques
64673-053
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner pro se


     WHEREAS, this matter having been opened to the Court by

Petitioner Gary Jacques’ filing of a motion for leave to proceed

in forma pauperis in his petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241, ECF No. 1-1; and

     WHEREAS, it appears that pursuant to Rule 81.2(c) of the

Local Rules of Civil Procedure that a petitioner whose prison

account exceeds $200.00 is ineligible to proceed in forma

pauperis; and
     WHEREAS, Petitioner has $206.99 in his prison account, ECF

No. 1-1 at 6, and

     WHEREAS, the Clerk of the Court will be ordered to

administratively terminate this action pending receipt of the

filing fee, 1

     IT IS on this 21st day of February 2020,

     ORDERED that Petitioner’s in forma pauperis application,

ECF No. 1-1, is DENIED; and it is further

     ORDERED that the Clerk of the Court shall administratively

terminate this case pending receipt of the $5.00 filing fee; and

it is further

     ORDERED that the Clerk of Court shall REOPEN this matter

after receiving the filing fee from Petitioner; and it is

finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner and mark this matter CLOSED.



                                   s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations or a decision on the
merits.
